BRADLEY, Circuit Justice.
It is unnecessary to decide the question raised by counsel, whether the act of July 27, 1868, (Rev. St. § 640,) allows all corporations, or only corporations of the United States, when sued, to remove their causes into the United States courts, since banks of the United States are excepted in any ease; and also, since this is not a case against a corporation, but against a receiver, and the case is not within the 67th section of the national banking act [of June 3, 1S64,] (13 Stat. 116,) which gives state courts concurrent jurisdiction with the courts of the United States, in suits against any association under the act, inasmuch as this is not a suit against the association. It is simply a suit against the receiver, for not surrendering property alleged to belong to the plaintiffs. Now unless a receiver, as such, has the privilege in all cases of being sued in the United States courts, I can see no ground for the removal of this cause from the state court I am not aware of any such prerogative which a receiver of a national bank has over other persons. Officers and agents acting under authority of the United States, in making arrests, seizures, etc., during the war, may remove all suits brought against them for such cause, into the United States courts. But this is not one of that class of cases. The order for removal must be vacated, and the cause remanded to the state court.